737 N.E.2d 1158 (2000)
In the Matter of Mark E. JONES.
No. 69S00-9908-DI-441.
Supreme Court of Indiana.
November 8, 2000.
ORDER IMPOSING DISCIPLINE UPON AGREED FACTS
Pursuant to Ind.Admission and Discipline Rule 23, Section 17(a), the Indiana Supreme Court Disciplinary Commission and the respondent have submitted to this Court stipulated facts and a consent to discipline. We now approve the agreed facts, as summarized below:
Facts: The respondent, while defending a client against a civil claim, failed to file an answer and thereby permitted the adverse party to obtain a default judgment. The respondent never advised his client of the default judgment. The respondent later argued, in an unsuccessful attempt to overturn the judgment pursuant to Ind. Trial Rule 60(B), that he never received notice of the default judgment. The client later prevailed on a malpractice claim against the respondent. Subsequently, the respondent failed to respond to two Disciplinary Commission demands for information relative to the client's grievance against the respondent.
Violations: The respondent violated Ind.Professional Conduct Rule 1.3, which requires lawyers to act with reasonable diligence and promptness in representing clients; Prof.Cond.R. 1.4(a), which requires lawyers to keep clients reasonably informed about the status of their legal matters; and Prof.Cond.R. 8.1(b), which requires lawyers to respond to lawful demands for information from disciplinary authorities.
For the misconduct found herein, this Court now finds that the respondent should be suspended from the practice of law for a period of thirty (30) days, beginning December 17, 2000, with automatic reinstatement thereafter. Costs of this proceeding are assessed against the respondent.
All Justices concur.